Citation Nr: 9929673	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-19 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to Department of Veterans Affairs disability 
compensation for a heart disability under the provisions of 
38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from March 1963 to February 
1967.  This is an appeal from a September 1998 rating action 
by the Department of Veterans Affairs (VA) Regional Office, 
Louisville, Kentucky, which denied entitlement to VA 
disability compensation for a heart disability under the 
provisions of 38 U.S.C.A. § 1151.  In May 1999 the veteran 
participated in a video conference with a member of the Board 
of Veterans' Appeals (Board).  The case is now before the 
Board for appellate consideration.


REMAND

The record reflects that the veteran has been found to be 
permanently and totally disabled for disability pension 
purposes effective from September 1985 due to pancreatitis 
and diabetes mellitus.  He is not in receipt of disability 
pension benefits due to excess income.  He has no service-
connected disability.

In January 1998 the veteran submitted a claim for VA 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151.  He maintained that he had been given intravenous 
fluids by the VA in February 1996 and by Home Health Services 
as instructed by a VA physician and that the fluids were 
straight lined and overloaded his heart with the result that 
he suffered congestive heart failure.

In March 1998 the VA Medical Center in Lexington furnished 
the regional office copies of VA medical records including 
records of treatment of the veteran at that facility during 
February and March 1996, April 1996 and January 1997.  The 
records reflect that when he was hospitalized from February 
to March 1996 he was treated for coronary artery disease with 
congestive heart failure.  Coronary artery bypass grafting 
was performed in March 1996.

In March 1998 the veteran provided copies of home visit 
clinical notes reflecting his treatment during January and 
February 1996.  The veteran later provided a July 1998 
statement by Phil R. Aaron, M.D., reflecting that the veteran 
was an insulin-dependent diabetic with pancreatic disease and 
had been followed in his office for some two decades.  Dr. 
Aaron indicated that the veteran had initially been diagnosed 
as having congestive heart failure after being sent to the VA 
Medical Center, Lexington, with pancreatic insufficiency.  
Dr. Aaron stated it was there that he received massive 
quantities of fluid which placed him in heart failure.  Dr. 
Aaron provided May and June 1999 statements essentially to 
the same effect. 

During the course of the video conference conducted in May 
1999, the veteran indicated that he had received intravenous 
fluids by the Home Health Services on February 7, 1996, and 
again at the VA medical center on February 9th and on 
February 14th by the Home Health Services.  It was indicated 
that on February 9th he had received some 2,000 cc's of 
fluids in four hours whereas he was supposed to receive 750 
cc's in 10 hours.  

As indicated previously, the veteran has provided copies of 
the home visit clinical notes in January and February 1996 
and has asserted that the treatment was authorized by a VA 
physician.  However, this is not apparent from the record.  
The veteran has also provided some of the pertinent medical 
records including copies of his VA treatment on February 9 
and February 12, 1996.  It is unclear whether all of the 
pertinent VA medical records have been received in this case. 

On the basis of the present record, findings of fact and 
conclusions of law are being deferred pending a REMAND for 
the following action:

1.  The regional office should ask the VA 
Medical Center, Lexington, to provide 
copies of all records reflecting 
treatment of the veteran at that facility 
in February and March 1996, including 
records of his treatment on February 9 
and February 12, 1996.  Those records 
should then be associated with the claims 
file.

2.  The regional office should also ask 
the VA Medical Center, Lexington, to 
advise whether the Home Health Service 
visits received by the veteran during 
January and February 1996 were authorized 
by the VA and, in particular, if, how, 
when and by whom the administration of 
intravenous fluids by Home Health 
Services was authorized.

3.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





